In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-01-245 CR

____________________


KEVIN WAYNE DAVIS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 83706




OPINION
	Kevin Wayne Davis entered a non-negotiated guilty plea to an indictment for the
state jail felony offense of delivery of a controlled substance, cocaine, in an amount less
than one gram.  Tex. Health & Safety Code Ann. § 481.112 (a),(b) (Vernon Supp.
2002).  The trial court convicted and sentenced Davis to one year of confinement in a state
jail facility.  

	After appeal was perfected, appellate counsel filed a brief in compliance with
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  The brief concludes that the record
presents no arguable error that would support an appeal, a conclusion with which we
concur.  On October 4, 2001, Davis was given an extension of time in which to file a pro
se brief if he so desired.  Davis has not filed a pro se brief.
	As there was no plea bargain agreement, we have jurisdiction over the appeal.  Jack
v. State, 871 S.W.2d 741, 744 (Tex. Crim. App. 1994).  It appears the appellant was duly
admonished.  Tex. Code Crim. Proc. Ann. art. 26.13 (Vernon 1989 & Supp. 2002).
Davis signed a judicial confession admitting to having committed the offense.  He does not
contest the voluntariness of his guilty plea.  
	We have reviewed the clerk's and the reporter's records, and find no arguable error
requiring us to order appointment of new counsel.  Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991).  Accordingly, we affirm the judgment.
	AFFIRMED.
 
										PER CURIAM
Submitted on February 1, 2002
Opinion Delivered February 20, 2002
Do Not Publish

Before Walker, C.J., Burgess and Gaultney, JJ.